Citation Nr: 0713444	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veteran's Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1966 to November 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 decision which, in 
part, denied service connection for bilateral defective 
hearing.  The Board remanded the appeal for additional 
development in November 2005.  

A new Appointment of Individual as Claimant's Representative 
(VA Form 21-22a), in favor of a private attorney was received 
at the Board without a motion for "good cause," in February 
2006, more than 90 days after certification of the appeal to 
the Board although it was apparently signed by the veteran 
and attorney in July 2005.  Under the provisions of 38 C.F.R. 
§ 20.1304(b)(i) (2006), the Board is precluded from accepting 
the requested change in representation and must refer the 
matter to the RO for any appropriate action deemed necessary.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
4.85, 4.86, Part 4, Diagnostic Code 6100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided appropriate VCAA notice and informed the 
veteran of the evidence that was needed to establish service 
connection for bilateral defective hearing.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was also 
informed that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim, including any evidence in 
his possession that pertained to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The veteran's service medical records and all private and VA 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal, and was also afforded 
an opportunity to testify at a personal hearing, but 
declined.  As there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bilateral defective hearing, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2006).  

Factual Background

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any hearing problems during service.  Audiological 
findings on his service entrance examination in March 1966 
(as converted to ISO units currently in effect) were as 
follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
20
10
15
15
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.  

The veteran's service separation examination in September 
1969, showed no disease or defects of the ears.  Audiological 
findings were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
25
20
20
25
15
LEFT
25
15
25
20
15

These above-reported findings have also been converted to ISO 
units as although they were obtained subsequent to November 
1967, the report indicates that ASA units were used.

The evidentiary record includes a January 2004 uninterpreted 
audiological examination report from a private hearing 
clinic.  The examiner indicated that the veteran had mild 
high frequency sensorineural hearing loss, bilaterally with 
maximum word recognition scores of 96 percent bilaterally.  
Although the actual audiogram was associated with the 
examiners letter, the examiner did not provide specific 
numerical interpretations of the graft at relevant decibel 
levels.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The examiner opined, in essence, that the 
veteran's current hearing loss was probably due to exposure 
to acoustic trauma in service.  

In November 2005, the Board remanded the appeal for a VA 
audiological examination.  Puretone thresholds, in decibels, 
on VA examination in April 2006, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
15
10
10
10
25

The average puretone threshold was 18 in the right ear and 14 
in the left ear.  Speech recognition ability was 96 percent 
in the right ear and 98 percent in the left ear.  The 
audiologist commented that the veteran had normal hearing 
acuity from 250 to 6000 hertz, bilaterally, sloping to a 
moderate loss at 8000 hertz in the right hear and to mild 
loss at 8000 hertz in the left ear.  Immittance testing and 
contralateral acoustic reflexes were normal, bilaterally.  

The audiologist indicated that the claims file was reviewed 
and noted that the veteran had normal hearing acuity from 500 
to 6000 hertz, bilaterally at the time of his service 
entrance and separation examinations.  He also indicated that 
the January 2004 private audiological examination showed a 
mild hearing loss from 4000 to 8000 hertz in the right ear, 
and from 3000 to 8000 hertz in the left ear.  The examiner 
stated that the veteran did not, at present, have a hearing 
loss for VA purposes.  The examiner stated that the veteran's 
hearing loss noted on examination was not likely due to 
military noise exposure, and that civilian noise exposure was 
a likely contributing factor.  

Analysis

The veteran contends that he has a hearing loss which is 
related to exposure to acoustic trauma in service.  However, 
the service medical records do not support his contentions, 
as there were no signs or symptoms of hearing pathology in 
service and his hearing acuity was normal for VA purposes at 
the time of his separation from service.  

In this case, there is no competent evidence of hearing loss 
for VA purposes at anytime either in service or at present.  
The relevant question at issue is whether the veteran has a 
hearing disability at present, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection 
for defective hearing.  The diagnostic findings on VA 
audiological examination in April 2006 failed to show any 
evidence of hearing loss for VA compensation purposes.  

While the veteran believes that he has a hearing loss at 
present that is related to military service, he, as a layman, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992); Epps v. Brown, 
9 Vet. App. 341 (1996).  

Given the lack of competent diagnostic evidence showing that 
the veteran has a hearing disability at present, as that term 
is defined in 38 C.F.R. § 3.385, the claim for defective 
hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


ORDER

Service connection for bilateral defective hearing, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


